777 So. 2d 1083 (2001)
Robert Andre LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4060.
District Court of Appeal of Florida, Second District.
January 17, 2001.
Daniel L. Castillo, Tampa, for Appellant.
PER CURIAM.
Robert Andre Lewis appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion because it found that the motion was facially insufficient. We affirm.
Lewis, through counsel, listed five actions by trial counsel that he characterized as ineffective assistance of counsel. Each claim is merely one sentence. A cursory review of case law would have revealed to counsel for Lewis the information that he should have included in the motion to state a facially sufficient claim. However, no factual basis is provided for any of the claims, thereby making a substantive evaluation of the allegations impossible for both this court and for the trial court.
Lewis' motion was timely filed, but the two-year limit for filing rule 3.850 motions expired while the facially insufficient motion, filed by his attorney, was pending. Accordingly, we direct that Lewis may file another rule 3.850 claim within thirty days of the date of this opinion, and it shall not be deemed successive or untimely by the trial court.
Affirmed.
BLUE, A.C.J., and GREEN and STRINGER, JJ., concur.